Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-16-00055-CV

                         IN THE INTEREST OF W.T.H., A CHILD,

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-06-00125-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       By order dated April 20, 2016, appellant was ordered to file his brief by May 20, 2016.
Because neither the brief nor a motion for extension of time was filed by the deadline, on May
26, 2016, this court ordered appellant to show cause in writing, by June 10, 2016, why this
appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

        On May 26, 2016, a document was efiled in this court’s electronic portal. The document
does not contain an appellate court cause number and is styled as an original proceeding, i.e., “In
re Kevin Fischer, Relator.” The document is labeled as “APPELLATE BRIEF” but the footer
identifies it as a petition for writ of mandamus. The identity of parties section of the document
identifies the parties as relator and real party in interest. The Statement of the Case and
Jurisdiction section of the document states, “This case is an appeal of an Order Granting
Intervenor’s Plea to the Jurisdiction in cause number 15-06-00125-CVK and an Order on a Bill
of Review Issued in cause No. 15-09-00217-CVK.” Our appellate cause number 04-16-00055-
CV only pertains to trial court cause number 15-06-00125-CVK.

        Because of the confusion created by this document, two of our deputy clerks informally
contacted the attorney who filed the document, Ms. Karen Dalglish Seal, for clarification. Ms.
Seal did not, however, respond to these inquiries.

       It is therefore ORDERED that Ms. Seal file a written explanation in this court no later
than June 14, 2016, stating whether the referenced document was intended to be filed as the
appellant’s brief in our appellate cause number 04-16-00055-CV or as a petition for writ of
mandamus. If Ms. Seal fails to respond by the deadline, the filing will be construed as the
appellant’s brief in our appellate cause number 04-16-00055-CV.

        Because appellant failed to request the reporter’s record in response to two prior orders,
this court will only consider those issues raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court